Citation Nr: 0737066	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-03 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from March 1961 to March 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for the 
cause of the veteran's death.  It also comes on appeal from a 
January 2003 rating decision of the same RO that denied 
service connection for entitlement to Dependency and 
Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  During the veteran's lifetime service connection was 
established for residuals of a left lateral-distal tibia 
fracture, and calcification of the anterior spinal ligament, 
C2 and C-3 with history of right arm numbness, each rated 
noncompensable.

2.  The veteran's death certificate indicates that he died in 
August 2001 due to cardiac arrhythmia as a consequence of 
metabolic acidosis and gastrointestinal bleeding, due to 
liver failure secondary to hepatocelluar carcinoma.

3.  There has been no demonstration by competent clinical 
evidence of record that the fatal hepatocellular carcinoma 
was etiologically related to service.

4.  The veteran was not in receipt of, nor entitled to 
receive, a total disability rating due to service-connected 
disability for any period preceding his death.




CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially, to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.312 (2007).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA issued VCAA notice letters in 
September 2001 and October 2001.  The letters informed the 
appellant of what evidence was required to substantiate these 
claims and of her and VA's respective duties for obtaining 
evidence.  It is unclear from the record whether in the 
aforementioned VCAA notice letters the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, the Board finds that the failure of the 
appellant to be specifically informed of this element was 
harmless error and the appellant has not been prejudiced 
thereby because for all practical purposes, the appellant has 
been notified of the need to provide such evidence.  In this 
regard, the AOJ letters noted above informed her that 
additional information or evidence was needed to support her 
claims and asked her to send the information or evidence to 
the AOJ.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in her possession.

In Hupp v. Nicholson, 21 Vet App 342 (2007) the Court stated 
that where the veteran was service-connected for any 
disability during his lifetime, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  The first two notice 
elements listed in Hupp were not provided in the VCAA letters 
noted above that were issued to the appellant.  In Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007), it was held 
that any VCAA notice error is presumed prejudicial and that 
it is VA's burden to rebut the presumption.

In Sanders, the Federal circuit stated that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  In this case, the Board finds 
that the error did not affect the essential fairness of the 
adjudication.  In this regard, the Board finds that the 
purpose of the notice was not frustrated in this case, as 
written statements on appeal by the appellant and her 
representative reflect that any defect was cured by actual 
knowledge on the part of the claimant of what was needed to 
substantiate the claim.  Moreover, with regard to the claim 
for entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318, as is discussed below, that benefit can not be 
awarded as a matter of law.  Moreover, as noted below, the 
record reflects that VA has obtained all relevant evidence.  

The Board observes that the aforementioned VCAA notice 
letters also did not provide the appellant with notice of the 
type of evidence necessary to establish an effective date in 
the event of award of a benefit sought on appeal.  However, 
despite the inadequate notice provided to the appellant on 
this latter element, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims any questions as to the appropriate effective date to 
be assigned are rendered moot.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and private and VA 
treatment records.  Additionally, the claims file contains 
the appellant's statements in support of her claims.  The 
Board has carefully reviewed such statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claims.  Thus, based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the appellant in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

1.  Service Connection for the Cause of the Veteran's Death

Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110,1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d)(2007).

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2007).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2007).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acne form diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

The veteran's death certificate indicates that the veteran 
died in August 2001 due to cardiac arrhythmia as a 
consequence of metabolic acidosis and gastrointestinal 
bleeding, due to liver failure secondary to hepatocellular 
carcinoma.  The appellant asserts that service connection is 
warranted for the cause of the veteran's death on the basis 
that he contracted hepatitis C in service which contributed 
to the development of the fatal hepatocellular carcinoma.  

In this case, it is not disputed that the veteran was 
service-connected for residuals of a left lateral-distal 
tibia fracture, and calcification of the anterior spinal 
ligament, C-2 and C-3 with history of right arm numbness, 
each rated noncompensable, at the time of his death.  It has 
not been contended, and there is no competent clinical 
evidence of record that establishes, that the fatal 
hepatocellular carcinoma was caused by, contributed to, or 
hastened by, the veteran's service-connected disabilities, 
either singularly or in combination.  Therefore, in the 
absence of any competent evidence to the contrary, the Board 
must conclude that none of the veteran's service-connected 
disabilities caused or substantially or materially 
contributed to the veteran's death.

The evidence of record also does not demonstrate that the 
veteran's death from death from liver failure secondary to 
hepatocelluar carcinoma was related to any incident of the 
veteran's service.  Indeed, his service medical records do 
not demonstrate that he ever complained of, or was treated 
for a liver disorder or carcinoma.  In fact, the evidence of 
record shows that he was first diagnosed with hepatitis C in 
1994, and hepatocellular carcinoma in 1997, each of which was 
many years after his discharge from service in 1984.  

The Board acknowledges the appellant's contention that the 
veteran's fatal hepatocelluar carcinoma was caused by his 
hepatitis C, and her assertion that he most likely contracted 
hepatitis C while serving as a medic in Vietnam.  In her 
February 2004 VA Form 9, the appellant indicated that 
although the veteran's primary military occupational 
specialty (MOS) was that of a pharmacy technician, because of 
the amount of medical knowledge that he was required to 
possess for his job, he was sometimes called to help with 
wounded men when there was not enough medical personnel.  
According to the appellant, it was while caring for these 
wounded men that the veteran most likely contracted hepatitis 
C, but that such hepatitis was not able to be diagnosed until 
after his discharge from service.  In support of her 
contentions, the appellant submitted a March 2003 letter by 
Dr. R.K.F, the veteran's treating physician, who stated that 
the veteran:

eventually died from hepatocelluar 
carcinoma, a carcinoma endemic in the 
Orient, but uncommon in the United 
States.  It is noted that he also had 
hepatitis C.  I believe that that disease 
significantly contributed to the 
development of the hepatocelluar 
carcinoma.  It is at least as likely as 
not that as a medic in Vietnam he was 
exposed to hepatitis C.  That disease may 
have had a long latency phase until it 
manifested itself. ..... It is very likely 
that while performing services as a medic 
in Vietnam he was handling needles and 
could have contracted hepatitis C there.  
Thus his liver cancer is likely 
correlated with his military service in 
Vietnam."   

In weighing, the probative value of Dr. R. K. F.'s opinion, 
the Board finds that it is based on an unsubstantiated 
factual premise.  While it may be true that the veteran's 
hepatitis C may have significantly contributed to the 
development of his fatal hepatocellular carcinoma, there is 
no evidence that such hepatitis C was contracted while the 
veteran was serving as a medic in Vietnam.  In this regard, 
although the appellant has indicated that the veteran was 
forced to step outside of his regular MOS as a pharmacy 
technician and serve as a medic in Vietnam, his, objective, 
contemporaneous service personnel records do not reflect that 
he ever served as such.  Such records only demonstrate that 
he, for 22 years and nine months, was a pharmacy technician 
or specialist. 

Thus, because Dr. R. K. F's opinion that the veteran 
contracted hepatitis C while serving in Vietnam was based on 
the unsubstantiated factual premise that the veteran served 
as a medic in Vietnam, the Board finds that it is not 
probative, competent medical evidence.  Support for this 
conclusion is found in  Miller v. West, 11 Vet. App. 345, 348 
(1998) where the Court found that a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Similarly, the 
Court in Reonal v. Brown, 5 Vet. App. 458, 461 (1993) found 
that a medical opinion based on an inaccurate factual premise 
is not probative.  Therefore, in the absence on any evidence 
to the contrary, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
veteran's fatal hepatocelluar carcinoma was due to hepatitis 
C contracted while serving as a medic in Vietnam.

Service personnel documents of record establish that the 
veteran served in Turkey and the Philippines during the 
Vietnam Era.  Nevertheless, his DD 214 reflects that he is in 
receipt of the Vietnam Service Medal with three bronze 
service stars, Republic of Vietnam Gallantry Cross with Palm, 
and Republic of Vietnam Campaign Medal.  To the extent that 
the appellant, in an October 2001, Statement in Support of 
Claim, contends that the veteran's hepatitis C could have 
been due to Agent Orange exposure while the veteran served in 
Vietnam, the Board notes that hepatitis C is not a disease 
that VA has determined to be associated with Agent Orange 
exposure.  See 38 C.F.R. §§  3.307(a)(6)(ii), 3.309(e)(2007).  
Additionally, the appellant has not presented any competent 
clinical evidence that relates the veteran's hepatitis C to 
exposure to Agent Orange during service.  Therefore, in the 
absence on any evidence to the contrary, the Board must 
conclude that the preponderance of the evidence is against a 
finding that the veteran's hepatitis C was due to Agent 
Orange exposure in Vietnam.

In conclusion, although the appellant asserts that a veteran 
service related disability contributed to the veteran's 
death, she is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The negative 
evidence of record is of greater probative value than the 
appellant's statements in support of her claim.  Accordingly, 
the Board finds that the preponderance of the evidence of 
record fails to establish that service-connected disability 
either caused or contributed substantially or materially to 
his death.  Although, the Board is sympathetic to the 
appellant on the loss of her husband, and is grateful for his 
service to this nation, the preponderance of the evidence is 
against a favorable decision for her claim.  The Board has 
considered the doctrine of resolving doubt in the appellant's 
favor, under 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. 
§ 3.102 (2007), but does not find that the evidence is of 
such approximate balance as to warrant its application.  
Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death is denied.



2.  Dependency and Indemnity Compensation (DIC) pursuant to 
38 U.S.C.A. § 1318.

Legal Criteria

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 
3.22.

Analysis

In this case, the record indicates that the veteran was 
discharged from active service in March 1984.  By a rating 
decision in August 1984, the RO awarded service connection 
for a left tibia disability and assigned a noncompensable 
evaluation, effective April 1, 1984.  It also granted service 
connection for a cervical spine disability and assigned a 
noncompensable evaluation, effective April 1, 1984.  Those 
evaluations remained unchanged throughout the veteran's 
lifetime.  The record reflects that the veteran's service-
connected left tibia and cervical spine disabilities were the 
only disabilities for which he was service-connected 
throughout his lifetime and there was no pending claim for 
service connection at the time of the veteran's death.  
Hence, there is no evidence that he was ever in receipt of, 
or entitled to receive, a total disability rating for 
service-connected disabilities at any time prior to his 
death.

Thus, based on the above, it is clear that the veteran was 
not rated as totally disabling for service-connected 
disability for 10 years prior to his death, or continuously 
since discharge from service and for at least 5 years 
immediately preceding death.  As such, the criteria set forth 
under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 have not been 
satisfied.  

Therefore, the appellant's claim of entitlement to dependency 
and indemnity compensation (DIC) benefits pursuant to 38 
U.S.C.A. § 1318 must fail as a matter of law.  

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


